Manuel CastroAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 20, 2015

                                    No. 04-14-00785-CV

                                    Mary Ann CASTRO,
                                         Appellant

                                              v.

                                      Manuel CASTRO,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-15957
                        Honorable Janet P. Littlejohn, Judge Presiding

                                       ORDER
        Appellant recently filed four motions, specifically: (1) “Motion for Appellee Manuel
Castro to Provide Appellant Maryann Castro with a Quit [sic] Deed on Mortgage He Refuses to
Pay Instead Put in Bankruptcy Aug [sic] 2012”; (2) Motion for Judgment Against the Third Party
Non Spouse Intervener [sic] . . .”; (3) Motion for Repayment of Mortgage . . .”; and (4) Motion
for Appellee Manuel Castro to Pay Arrears in Mortgage Owed Unpaid Balance . . . .” The court
has reviewed the motions we DENY them.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court